Citation Nr: 1033847	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
gunshot wound (GSW) to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service from March 8, 1978 to October 
18, 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.

In February 2008 and January 2010, the Board remanded the claim 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking an increased rating for his service 
connected residuals of a gunshot wound to the back.  

When the appellant indicates that his disability has increased 
since his last VA examination, a reexamination should be 
scheduled.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding in a case where the appellant complained that his 
hearing loss had increased two years after his last VA audio 
exam, that VA should have scheduled the veteran for another 
examination); see also Olson v. Principi, 3 Vet. App. 480, 482 
(1992) (finding that where a veteran claims a disability is worse 
than when it was originally rated and the available evidence is 
too old to adequately evaluate the current state of the 
condition, then a new exam must be provided).

Here, the appellant's representative, in a post-remand brief of 
May 2010, contends that the VA examination of record is both 
outdated (over five years old) and inadequate to properly assess 
the current level of disability as the disability has worsened 
since the May 2005 examination.  He requested a new examination 
as the most recent examination of record, the VA examination of 
May 2005, is outdated.

The Board finds that a new examination is needed prior to 
deciding the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded an 
appropriate VA examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his residuals of 
a gunshot wound of to the back.  The 
appellant's claim file should be made 
available to the examiner for review in 
conjunction with the examination.

All tests and studies deemed necessary, 
including range of motion testing of the 
back, should be performed.  The examiner 
should provide commentary as to all 
symptoms shown upon examination, with 
consideration of painful motion, 
functional loss due to pain, additional 
disability during flare-ups, loss of 
power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.56(c).  If 
motion is found to be limited by pain, the 
examiner should specify at what degree of 
each motion such pain is noted to begin.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


